DETAILED ACTION
This office action is made final. Claims 1-5, 8-13, 16-18, and 20-25 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendment date 1/14/2022, amended claims 1, 9, 17, and 22-23.
Response to Amendment
The previously pending rejection to claims 1-5, 8-13, 16-18, and 20-25, under 35 USC 112(a), have been withdrawn in light of Applicant’s amendment.
Response to Arguments
Applicant’s arguments received on date 1/14/2022 have been fully considered, but they are not persuasive. Moreover, any new grounds of rejection have been necessitated by Applicant's amendments to the claims. The art rejection has been updated to address these amendments.

Response to Arguments under 35 USC 103:

Applicant's arguments with respect to the claim rejections have been considered, but are moot in view of the new ground(s) of rejection set forth below in this Office action. The art rejection has been updated to address these amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-13, 16-18 and 20-25  are rejected under 35 U.S.C. 103 as being unpatentable over 
 “Persona: A Proactive Computing Approach for Mobile Data Services”
UK Sengupta, SH Robinson, SM Bennett, AV Anderson - 2004 - researchgate.net    (hereinafter Sengupta), in view of Borucki US 2014/0278605     (hereinafter Borucki), and further in view of Walker US 2016/0350722     (hereinafter Walker)

	Regarding Claim 1, Sengupta teaches:
 	1. A computerized method for a contextualized schedule service,
detecting, from an email, an indication of a first future event associated with a user;
	Section 5.2.3 Content Extraction agent:

    PNG
    media_image1.png
    298
    1449
    media_image1.png
    Greyscale

	The Content Extraction agent, detects an indication of a future event (e.g. bad weather).  Section 5.2.1 – the information being analyzed includes emails:

    PNG
    media_image2.png
    356
    1461
    media_image2.png
    Greyscale

	The broadest reasonable interpretation of a “classifier” is something that classifies – the inference engine in section 5.2.2 is a classifier in that it classifies events that are gathered (including from email) to infer that an event has occurred that is of interest to a  user.

This system disclosed by Sengupta is understood to run on a computer (i.e. as a system with a processor, memory and software.  Additionally, even assuming arguendo that this was done manually, these elements are taught by Borucki in paragraphs 24-25.  The obviousness of automating a manual method is obvious because it makes the method faster and more efficient by automating it using a computer – see also Fisher Price v. Leapfrog).
extracting event content for the first future event from the email;
	The data is extracted using the Content Extraction agent (e.g. the data feed indicates a weather event or that a flight will be cancelled or delayed (per the 2nd line of the excerpt above).  This includes from emails as discussed above.
determining that the event content for the first future event comprises
updated event content for the first future event;
	Section 5.2.2. User Agent determines that the event content (e.g. a weather event) determines an updated event content (e.g. a flight has been cancelled)

    PNG
    media_image3.png
    295
    1473
    media_image3.png
    Greyscale

generating reconciled event content for the first future event by
reconciling the updated event content with previously stored event content for the first future event;
	The system reconciles the detection of a weather or flight event with the fact that the user happens to be on that particular flight (or a severe weather warning will affect the user’s plans for that day).
generating a resolution service based on utilizing the reconciled event content [[to determine that the multiple future events are affected by the first future event]] the resolution service comprising:

	Figure 1:

    PNG
    media_image4.png
    342
    820
    media_image4.png
    Greyscale

	The resolution service are alternative flights generated – which the user can choose from;
	providing, via a user interface of a mobile device, a notification of the updated event content for the first future event and a list of the multiple
future events that are affected by the first future event, the multiple future
events associated with respective service providers, and,
	The user interface shown above is a notification of updated event content for the first future event (e.g. a new flight proposed for the user).  
[Given that Borucki teaches that an event can affect multiple downstream events as discussed here:
         
    PNG
    media_image5.png
    119
    646
    media_image5.png
    Greyscale

	This suggest modifying the system of Sengupta to include providing for changing not only their flight when it is cancelled, as shown above, but also providing for handling necessary changes to rental car and hotel service providers.  Given that Sengupta’s system discusses contacting a generic service provider and uses the screen exemplarily, there is a reasonable expectation of success in modifying Sengupta’s system to include handling those service providers.]
providing, via the user interface, respective user-selectable options for modifying or canceling the multiple future events in the list, wherein a selection of a user-selectable option initiates a communication to the respective service provider canceling or modifying the future event associated with the respective service provider ,
	The user interface shown above provides a user selectable option to modify the future event (e.g. select a proposed flight replacing the old).  As discussed above, the teachings of Borucki suggest modifying Sengupta to include handling multiple service providers, i.e. providing a user selectable option on the mobile to device to handle contingencies for a hotel and rental car in addition to their flight.
 
	Sengupta teaches something affecting a first event (e.g. weather causes a flight to be cancelled or affects someone’s plans), however Sengupta does not teach where the first event affects a second event (e.g. a flight delay affects reservations for a rental car) as per:
determining that multiple future events are related to the first future event
based on a comparison of at least a portion of a plurality of attributes of the other event types that are specified by the predefined related-events [[template]], the plurality of attributes comprising a temporal attribute and an event category (Figure 1: shows a comparison a flight to Chicago has been canceled and offers three alternative flights which may be booked for the user). 
 	Figure 1:

    PNG
    media_image4.png
    342
    820
    media_image4.png
    Greyscale

	The resolution service are alternative flights generated – which the user can choose from
	While Sengupta teaches automatically providing a resolution service as shown above, the resolution service does not include:
[[to determine that the multiple future events are affected by the first future event]]
	 However, these limitations are suggested by Borucki:
	
    PNG
    media_image6.png
    525
    642
    media_image6.png
    Greyscale

 	Here the second stage (i.e. event) is affected based on the first stage (layover delay would mean a subsequent flight and associated car rental, see para 41, are multiple future events affected by a single event, i.e. a layover delay) .  The profile for determining secondary affected travel stages is discussed in paragraph 41:
	
    PNG
    media_image7.png
    64
    647
    media_image7.png
    Greyscale
  
	The categories of flight, hotel room and rental car are discussed here (these are also multiple future events if a traveler’s flight is delayed or layover is delayed).
	The acceptable limit for delay (paragraph 77) is a temporal attribute.
	Borucki teaches an automated system for helping a traveler automatically account for unforeseen changes to their travel such that their related arrangements are adjusted to account for those changes.
	It would have been obvious to one ordinary skill in the art to have modified the teachings of Sengupta regarding an intelligent agent that extracts salient information to suggest adjustments to have included where a first event (e.g. a flight rescheduling) is related to a second event (a flight rescheduling means the corresponding car or hotel rental needs to be rescheduled), as suggested by Borucki because it would have provided the benefit of ensuring that all the accommodations necessary for a travel disruption (e.g. flight, rental car and hotel) were handled using the user’s automatic device.
Sengupta fails to explicitly disclose accessing a predefined related-events template that defines relationships between event types; determining that a type of the first future event corresponds to an event type in the predefined related-events template; identifying other event types that are related to the first future event, based on the relationships defined in the predefined related-events template.
Walker discloses accessing a predefined related-events template that defines relationships between event types (see Walker, paras [0055] & [0033] enable users to manage a schedule of predefined time critical events and associated records by creating templates, which contain sequences of temporal events related by rules. These templates and rules can be used and reused multiple times. The rules create relationships between events within the same schedule, and/or between events within schedules that belong to the same user or multiple users);
Walker discloses determining that a type of the first future event corresponds to an event type in the predefined related-events template (see Walker, para [0049] a schedule is defined as a collection of events, roles and the rules between them. A schedule may include records that are associated with the overall schedule or with each event. An event is defined as a temporal record, which has occurred in the past or will occur in the future; paras [0101]-[0103] the rule types define the following: [0102] rules between events 111, [0103] rules between different sequences of events 110); and para [0225] at least one rule is included (defined) in each template. Each rule creates a temporal relationship between (1) two or more events, or (2) an event and an associated data record, to form at least one dynamic interrelated event schedule. Examples of rules may relate to the timing between the progressions of events);
Walker discloses identifying other event types that are related to the first future event, based on the relationships defined in the predefined related-events template (see Walker, para [0049] a schedule is defined as a collection of events, roles and the rules between them. A schedule may include records that are associated with the overall schedule or with each event. An event is defined as a temporal record, which has occurred in the past or will occur in the future; and para [0158] each rule creates a temporal relationship between (1) two or more events, or (2) an event and an associated data record, to form at least one dynamic interrelated event schedule. Examples of rules may relate to the timing between immunizations, particularly when events are missed, and there is a pre-determined constraint on administering further immunizations or any sequence of events that requires definition such as repeats or any other specific periods between those events).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sengupta, regarding the Computing Approach for Mobile Data Services, to have included accessing a predefined related-events template that defines relationships between event types; determining that a type of the first future event corresponds to an event type in the predefined related-events template; identifying other event types that are related to the first future event, based on the relationships defined in the predefined related-events template because it would provide an efficiency by improved resource scheduling. Using the managing scheduled events in network-hosted time management system of Walker would improve the efficiency of electronic meetings.

	Regarding Claim 2, Sengupta teaches:
	2. The computerized method of claim 1, wherein the event content is enriched with supplemental information.
	Section 5.2.2

    PNG
    media_image8.png
    148
    1468
    media_image8.png
    Greyscale

	The situational content here is the location information (this is the same enriched content being described as locational information in applicant’s specification in paragraph 4)

Regarding Claim 3, Sengupta teaches:
3. The computerized method of claim 2, wherein the supplemental
information comprises: contact information for the respective service providers of the multiple future events, location information for the multiple future events, expected attendees associated with the first future event, or contact information for the expected attendees.
	As discussed above in claim 2, the supplemental information includes location information (i.e. GPS information).  (This would include location information for a destination where a user has to make multiple arrangements for changed plans due to a flight delay/cancellation for that city, as suggested by Borucki – the combination is obvious for the reasons give above.)

Regarding Claim 4, Sengupta teaches:
4. The computerized method of claim 1, wherein the first future event is
detected from a first source and 
	As discussed above, Sengupta teaches a first source for determining a first future event (section 5.2.3)

    PNG
    media_image9.png
    289
    1444
    media_image9.png
    Greyscale

the multiple future events are detected from at least a second source that is different from the first source.
	As discussed above, Borucki teaches a user profile that contains information on related events (e.g. if a flight is delayed, there are associated hotel and car reservations that need adjustment).  The rationale is the same as for above, i.e. that this would improve the system of Sengupta to make it easy for a user to accommodate their various arrangements in case of a flight delay/cancel to a particular city.

Regarding Claim 5, Sengupta teaches:
5. The computerized method of claim 4, wherein the first source and the second source are one of an SMS text, an email application, internet browser activity, social media activity, audio input, or a calendar application.
	Sengupta teaches a calendar application (see excerpt from section 5.2.3 above).  Borucki’s application is also broadly a calendar application (see paragraph 42).  It would have been obvious to have modified Sengupta with Borucki’s approach because it would have provided a way for a piece of software added on to a calendar application to modify all a user’s reservations affected by a travel event to seamless manage a user’s schedule. 
 
	Regarding Claim 8, Sengupta teaches
8. The computerized method of claim 7, further comprising determining that the future event associated with the respective service provider has been modified or canceled by receiving a confirmation from the respective service provider.
	Sengupta’s figures above shows that the service provider has been notified and an updated flight (and associated time) is received:
	
    PNG
    media_image10.png
    380
    365
    media_image10.png
    Greyscale

	Here the updated time for the new flight is received by the user.  The teachings of Borucki which note that a modified flight has an associated hotel or rental car reservations further in combination suggest the claimed limitations of also notifying the rental car / hotel firms that because the flight has been rescheduled these corresponding services are being rescheduled in accordance with the changes in flight (For example if someone is travelling on a Friday via plane with hotel and car reservations for when they would arrive; and changes their travel from Friday to Saturday, the combination of teachings of Sengupta and Borucki suggest notifying not only the airline of the change in plans but the corresponding hotel and car rental in order to seamlessly accommodate all the traveler’s plans in moving their flight from Friday to Saturday.  Often travel plans change because of weather or other unforeseen contingencies – being able to easily adjust reservations and automatically notify parties such as corresponding hotel and car reservations would make it easier for a traveler to change plans as necessary.

	Claim 9 recites similar limitations as those rejected in claim 1 above and are therefore rejected under the same rationale.
	
	Regarding Claim 10, Sengupta teaches
10. The computing device of claim 9, the method further comprising:
generating reconciled event content for the first future event by extracting, from a third indication of user-related activity information, updated event content for the first future event and reconciling the updated event content with the first event content.
	Section 5.2.2

    PNG
    media_image11.png
    148
    1456
    media_image11.png
    Greyscale

	Here more than one object (i.e. a third object) is created that is likely to be relevant to a user.  These objects are all reconciled against the user’s calendar to make recommendations to them as discussed further in section 5.2.2.
	
	Regarding Claim 11, Sengupta teaches
11. The computing device of claim 9, the method further comprising:
generating a first enriched data object for the first future event by
enriching the first event content with supplemental information; and
generating multiple enriched data objects for the multiple future events by
enriching the multiple event content with second supplemental information.
	Section 5.2.2

    PNG
    media_image8.png
    148
    1468
    media_image8.png
    Greyscale

	The situational content here is the location information (this is the same enriched content being described as locational information in applicant’s specification in paragraph 4).  The objects created (i.e. a first and a second) are enriched (i.e. with GPS information).  The suggestion to perform data objects for multiple future events (e.g. hotel and car reservations) is suggested by Borucki, as discussed above.

	Regarding Claim 12, Sengupta teaches
12. The computing device of claim 11, wherein determining that the multiple future events are related to the first future event is based on determining that the first enriched data object is related to the multiple enriched data objects.
	Sengupta teaches that data objects are related to each other.  As noted this includes various objects extracted from calendar event information (e.g. flight reservations).  However, Sengupta does not teach where the data objects indicate a first event related to a second event (e.g. that a car rental reservation needs to be changed in response to a flight reservation change) – as discussed above in Claim 1, this is taught by Borucki.
	It would have been obvious to one of ordinary skill in the art to have modified the teachings of Sengupta to have determined that first and second events were related as suggested by Borucki, because it would have provided the benefit of ensuring that all related reservations to a flight disruption were handled.

	Regarding Claim 13, see claim 4 above.
	 
	Regarding Claims 16-18, see claims 1-5 and 8 above.
  
	Regarding Claim 20, Sengupta teaches:
	20. The computer-storage media of claim 17, the method further comprising: determining that the future event has been modified or cancelled by receiving a confirmation from the respective service provider.
	Figure 1 as excerpted above shows a confirmation that the new flight has been booked.  (in combination with Borucki, this suggests performing this for other service providers, e.g. hotel and car rental, as suggested above).

Regarding Claims 22 (23 is similar), Sengupta teaches:
22. (New) The computerized method of claim 1, wherein the indication of the first future event is detected based on at least one of a service provider, domain information, confirmation or reservation information, a tracking number, an itinerary number, a flight number, a check-in time, a check-out time, a pick-up time, a drop-off time, an agenda, a key word, a topic, a location, a date, a format, or a source of information, within the email.
	Page 8

    PNG
    media_image12.png
    139
    1447
    media_image12.png
    Greyscale

	Here the flight number is tracked.

Regarding Claim 24, Sengupta teaches:
24. (New) The computer-storage media of claim 17, the user-related activity
comprising an email, a text, an instant message, a call, a chat, a social media post, a voice mail, internet-browsing activity, app activity on a user computing device, or a purchase transaction.
	As discussed above in Claim 1 above, the activity includes email (shown here in section 5.2.1)

    PNG
    media_image13.png
    365
    1449
    media_image13.png
    Greyscale

Regarding Claim 25, Sengupta teaches:
	25. (New) The computer-storage media of claim 24, wherein the updated event content based on at least based on at least one of a service provider, domain information, confirmation or reservation information, a tracking number, an itinerary number, a flight number, a check-in time, a check-out time, a pick-up time, a drop-off time, an agenda, a key word, a topic, a location, a date, a format, or a source of information, within the user-related activity.
	Page 8

    PNG
    media_image12.png
    139
    1447
    media_image12.png
    Greyscale

	Here the flight number is tracked.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        5/12/2022